UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. AEGON NV Meeting Date:MAY 19, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:N00927298 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Presentation on the Course of Business in 2016 Management None None 3.1 Receive Report of Management Board (Non-Voting) Management None None 3.2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.3 Discuss Financial Statements and Receive Auditors' Reports (Non-Voting) Management None None 3.4 Adopt Financial Statements and Statutory Reports Management For For 3.5 Approve Dividends of EUR 0.26 per Common Share and EUR 0.00650 per Common Share B Management For For 4 Ratify PricewaterhouseCoopers as Auditors Management For For 5.1 Approve Discharge of Management Board Management For For 5.2 Approve Discharge of Supervisory Board Management For For 6.1 Reelect Dona Young to Supervisory Board Management For For 6.2 Elect William Connelly to Supervisory Board Management For For 6.3 Elect Mark Ellman to Supervisory Board Management For For 7.1 Elect Matthew Rider to Management Board Management For For 8.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8.2 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 8.3 Authorize Board to Issue Shares Up To 1 Percent of Issued Capital Under Incentive Plans Management For For 8.4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Other Business (Non-Voting) Management None None 10 Close Meeting Management None None AKZO NOBEL NV Meeting Date:APR 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3.b Adopt Financial Statements and Statutory Reports Management For For 3.c Discuss on the Company's Dividend Policy Management None None 3.d Approve Dividends of EUR1.65 Per Share Management For For 4.a Approve Discharge of Management Board Management For Against 4.b Approve Discharge of Supervisory Board Management For Against 5.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Other Business (Non-Voting) Management None None ALLEGHENY TECHNOLOGIES INCORPORATED Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:ATI Security ID:01741R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Diggs Management For For 1.2 Elect Director J. Brett Harvey Management For For 1.3 Elect Director David J. Morehouse Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For Withhold 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For Withhold 1.11 Elect Director K. Ram Shriram Management For Withhold 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Gender Pay Gap Shareholder Against For 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against APACHE CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Annell R. Bay Management For For 2 Elect Director John J. Christmann, IV Management For For 3 Elect Director Chansoo Joung Management For For 4 Elect Director William C. Montgomery Management For For 5 Elect Director Amy H. Nelson Management For For 6 Elect Director Daniel W. Rabun Management For For 7 Elect Director Peter A. Ragauss Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Advisory Vote on Say on Pay Frequency Management One Year One Year ASR NEDERLAND NV Meeting Date:MAY 31, 2017 Record Date:MAY 03, 2017 Meeting Type:ANNUAL Ticker:ASRNL Security ID:N0709G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.a Adopt Financial Statements and Statutory Reports Management For For 4.b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.c Approve Dividends of EUR 1.27 Per Share Management For For 5.a Approve Discharge of Management Board Management For For 5.b Approve Discharge of Supervisory Board Management For For 6.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 6.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 6.c Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Cancellation of Repurchased Shares Management For For 8 Allow Questions Management None None 9 Close Meeting Management None None AVIVA PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AV. Security ID:G0683Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Keith Williams as Director Management For For 5 Re-elect Claudia Arney as Director Management For For 6 Re-elect Glyn Barker as Director Management For For 7 Re-elect Andy Briggs as Director Management For For 8 Re-elect Patricia Cross as Director Management For For 9 Re-elect Belen Romana Garcia as Director Management For For 10 Re-elect Michael Hawker as Director Management For For 11 Re-elect Michael Mire as Director Management For For 12 Re-elect Sir Adrian Montague as Director Management For For 13 Re-elect Tom Stoddard as Director Management For For 14 Re-elect Mark Wilson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Approve Savings Related Share Option Scheme Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise Market Purchase of Preference Shares Management For For 24 Authorise Market Purchase of Preference Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Authorise Issue of Equity in Relation to Any Issuance of SII Instruments Management For For 27 Authorise Issue of Equity without Pre-emptive Rights in Relation to Any Issuance of SII Instruments Management For For AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For BAE SYSTEMS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BA. Security ID:G06940103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Sir Roger Carr as Director Management For For 6 Re-elect Elizabeth Corley as Director Management For For 7 Re-elect Jerry DeMuro as Director Management For For 8 Re-elect Harriet Green as Director Management For For 9 Re-elect Christopher Grigg as Director Management For For 10 Re-elect Ian King as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Re-elect Paula Reynolds as Director Management For For 13 Re-elect Nicholas Rose as Director Management For For 14 Re-elect Ian Tyler as Director Management For For 15 Elect Charles Woodburn as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BANGKOK BANK PUBLIC CO. LTD Meeting Date:APR 12, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BBL Security ID:Y0606R119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management None None 3 Acknowledge Audit Committee Report Management None None 4 Approve Financial Statements Management For For 5 Approve Allocation of Income and Dividend Payment Management For For 6.1 Elect Prachet Siridej as Director Management For For 6.2 Elect Singh Tangtatswas as Director Management For For 6.3 Elect Charn Sophonpanich as Director Management For For 6.4 Elect Arun Chirachavala as Director Management For For 6.5 Elect Chartsiri Sophonpanich as Director Management For For 6.6 Elect Thaweelap Rittapirom as Director Management For For 7.1 Elect Charamporn Jotikasthira as Director Management For For 7.2 Elect Chokechai Niljianskul as Director Management For For 8 Acknowledge Remuneration of Directors Management None None 9 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management For Against BARCLAYS PLC Meeting Date:MAY 10, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:BARC Security ID:G08036124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Mary Francis as Director Management For For 5 Elect Sir Ian Cheshire as Director Management For For 6 Re-elect Mike Ashley as Director Management For For 7 Re-elect Tim Breedon as Director Management For For 8 Re-elect Crawford Gillies as Director Management For For 9 Re-elect Sir Gerry Grimstone as Director Management For For 10 Re-elect Reuben Jeffery III as Director Management For For 11 Re-elect John McFarlane as Director Management For For 12 Re-elect Tushar Morzaria as Director Management For For 13 Re-elect Dambisa Moyo as Director Management For For 14 Re-elect Diane Schueneman as Director Management For For 15 Re-elect James Staley as Director Management For For 16 Appoint KPMG LLP as Auditors Management For For 17 Authorise the Board Audit Committee to Fix Remuneration of Auditors Management For For 18 Approve EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Issue of Equity in Relation to Issuance of Contingent Equity Conversion Notes Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 26 Amend Long-Term Incentive Plan Management For For BIOCON LIMITED Meeting Date:JUN 04, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Issuance of Bonus Shares Management For For BNP PARIBAS SA Meeting Date:MAY 23, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BNP Security ID:F1058Q238 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Jean Lemierre as Director Management For For 7 Reelect Monique Cohen as Director Management For For 8 Reelect Daniela Schwarzer as Director Management For For 9 Reelect Fields Wicker-Miurin as Director Management For For 10 Elect Jacques Aschenbroich as Director Management For For 11 Approve Remuneration Policy for Chairman of the Board Management For For 12 Approve Remuneration Policy for CEO and Vice-CEO Management For For 13 Non-Binding Vote on Compensation of Jean Lemierre, Chairman of the Board Management For For 14 Non-Binding Vote on Compensation of Jean-Laurent Bonnafe, CEO Management For For 15 Non-Binding Vote on Compensation of Philippe Bordenave, Vice-CEO Management For For 16 Non-Binding Vote on the Overall Envelope of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CHESAPEAKE ENERGY CORPORATION Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CHK Security ID:165167107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gloria R. Boyland Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director Archie W. Dunham Management For For 1d Elect Director Robert D. Lawler Management For For 1e Elect Director R. Brad Martin Management For For 1f Elect Director Merrill A. ('Pete') Miller, Jr. Management For For 1g Elect Director Thomas L. Ryan Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wanda M. Austin Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Dambisa F. Moyo Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 1l Elect Director Michael K. Wirth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2-degree Scenario *Withdrawn Resolution* Shareholder None None 8 Assess and Report on Transition to a Low Carbon Economy Shareholder Against For 9 Require Independent Board Chairman Shareholder Against For 10 Require Director Nominee with Environmental Experience Shareholder Against For 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MEDICAL SYSTEM HOLDINGS LTD. Meeting Date:APR 26, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:867 Security ID:G21108124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Chen Yanling as Director Management For For 3b Elect Sa Manlin as Director Management For For 3c Elect Cheung Kam Shing, Terry as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA TELECOM CORPORATION LTD Meeting Date:MAY 23, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Plan and Final Dividend Management For For 3 Approve Deloitte Touche Tohmatsu as International Auditor and Deloitte Touche Tohmatsu Certified Public Accountants LLP as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 4.1 Elect Yang Jie as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.2 Elect Yang Xiaowei as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.3 Elect Ke Ruiwen as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.4 Elect Sun Kangmin as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.5 Elect Zhen Caiji as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.6 Elect Gao Tongqing as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.7 Elect Chen Zhongyue as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.8 Elect Chen Shengguang as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.9 Elect Tse Hau Yin, Aloysius as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 4.10 Elect Cha May Lung, Laura as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 4.11 Elect Xu Erming as Director, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For Against 4.12 Elect Wang Hsuehming as Director, Approve Her Service Contract and Authorize Board to Fix Her Remuneration Management For For 5.1 Elect Sui Yixun as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.2 Elect Hu Jing as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 5.3 Elect Ye Zhong as Supervisor, Approve His Service Contract and Authorize Board to Fix His Remuneration Management For For 6.1 Amend Article 1 of the Articles of Association Management For For 6.2 Amend Article 13 of the Articles of Association Management For For 6.3 Authorize Board to Handle All Matters in Relation to the Amendments to the Articles of Association Management For For 7.1 Approve Issuance of Debentures Management For For 7.2 Authorize Board to Handle All Matters in Relation to the Issuance of Debentures Management For For 7.3 Approve Centralized Registration of Debentures by the Company Management For For 8.1 Approve Issuance of Company Bonds in the People's Republic of China Management For For 8.2 Authorize Board to Handle All Matters in Relation to the Issuance of Company Bonds in the People's Republic of China Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Amendments to Articles of Association to Reflect Changes in the Registered Capital of the Company Management For Against CIMC ENRIC HOLDINGS LIMITED Meeting Date:FEB 14, 2017 Record Date: Meeting Type:SPECIAL Ticker:3899 Security ID:G2198S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Services Framework Agreement, Proposed Deposit Annual Caps and Related Transactions Management For Against 2 Approve Master Sales Agreement, Proposed Annual Caps and Related Transactions Management For For CIMC ENRIC HOLDINGS LTD Meeting Date:MAY 19, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:3899 Security ID:G2198S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Wang Yu as Director Management For For 2.2 Elect Yu Yuqun as Director Management For For 2.3 Elect Jin Yongsheng as Director Management For For 2.4 Elect Wong Chun Ho as Director Management For For 2.5 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against For 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CNOOC LTD. Meeting Date:DEC 01, 2016 Record Date:NOV 23, 2016 Meeting Type:SPECIAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-exempt Continuing Connected Transactions Management For For 2 Approve Proposed Caps for Each Category of the Non-exempt Continuing Connected Transactions Management For For CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For Withhold 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Gerald L. Hassell Management For Withhold 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPAGNIE DE SAINT GOBAIN Meeting Date:JUN 08, 2017 Record Date:JUN 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SGO Security ID:F80343100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.26 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Pamela Knapp as Director Management For For 6 Reelect Agnes Lemarchand as Director Management For For 7 Reelect Gilles Schnepp as Director Management For For 8 Reelect Phlippe Varin as Director Management For For 9 Non-Binding Vote on Compensation of Pierre-Andre de Chalendar, Chairman and CEO Management For For 10 Approve Remuneration Policy of Chairman and CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 444 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 222 Million Management For For 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 16 Authorize Capitalization of Reserves of Up to EUR 111 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans for Employees of International Subsidiaries Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Amend Articles 10 and 11 of Bylaws Re: Lead Director Management For For 21 Authorize Filing of Required Documents/Other Formalities Management For For COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Meeting Date:MAY 19, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ML Security ID:F61824144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Mentioning the Absence of Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Non-Binding Vote on Compensation of Jean-Dominique Senard, General Manager Management For For 7 Non-Binding Vote on Compensation of Michel Rollier, Chairman Management For For 8 Reelect Michel Rollier as Supervisory Board Member Management For For 9 Reelect Olivier Bazil as Supervisory Board Member Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For CONOCOPHILLIPS Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director Charles E. Bunch Management For For 1d Elect Director John V. Faraci Management For For 1e Elect Director Jody L. Freeman Management For For 1f Elect Director Gay Huey Evans Management For For 1g Elect Director Ryan M. Lance Management For For 1h Elect Director Arjun N. Murti Management For For 1i Elect Director Robert A. Niblock Management For For 1j Elect Director Harald J. Norvik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Executive Compensation Incentives Aligned with Low Carbon Scenarios Shareholder Against Against CREDIT AGRICOLE SA Meeting Date:MAY 24, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ACA Security ID:F22797108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.60 per Share and of EUR 0.66 per Share to Long-Term Registered Shares Management For For 4 Approve Transaction with Regional Banks and SACAM Mutualisation Re: the Pooling of Regional Banks' Earnings Management For For 5 Approve Transaction with SACAM Mutualisation Re: Transfer of CCI and CCA Management For For 6 Approve Amendment to the Nov. 22nd, 2001, Agreement with Regional Banks Management For For 7 Amendment to the Dec. 16, 2011, Agreement with Regional Banks Management For For 8 Approve Transaction with Regional Banks Re: Tax Consolidation Agreement Management For For 9 Approve Transaction with SACAM Mutualisation Re: Tax Consolidation Agreement Management For For 10 Approve Transaction with Regional Banks Re: Loans to Finance Caisse Regionales Subscription to SACAM Mutualisation Share Capital Increase Management For For 11 Approve Amendment to Transaction with SAS Rue de la Boetie, Segur, Miromesnil and Holdings Federal Re: Tax Consolidation Agreement Management For For 12 Approve Amendment to Tax Consolidation Agreement with Credit Agricole CIB Management For For 13 Elect Catherine Pourre as Director Management For For 14 Elect Jean-Pierre Paviet as Director Management For For 15 Elect Louis Tercinier as Director Management For For 16 Reelect Caroline Catoire as Director Management For For 17 Reelect Laurence Dors as Director Management For For 18 Reelect Francoise Gris as Director Management For For 19 Reelect Daniel Epron as Director Management For For 20 Reelect Gerard Ouvrier-Buffet as Director Management For Against 21 Reelect Christian Streiff as Director Management For For 22 Reelect Francois Thibault as Director Management For For 23 Non-Binding Vote on Compensation of Dominique Lefebvre, Chairman of the Board Management For For 24 Non-Binding Vote on Compensation of Philippe Brassac, CEO Management For For 25 Non-Binding Vote on Compensation of Xavier Musca, Vice-CEO Management For For 26 Advisory Vote on the Aggregate Remuneration Granted in 2016 to Senior Management, Responsible Officers and Regulated Risk-Takers Management For For 27 Fix Maximum Variable Compensation Ratio for Executives and Risk Takers Management For For 28 Approve Remuneration Policy of the Chairman of the Board Management For For 29 Approve Remuneration Policy of the CEO Management For For 30 Approve Remuneration Policy of the Vice-CEO Management For For 31 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 32 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For CRH PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:CRG Security ID:G25508105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4(a) Re-elect Ernst Bartschi as Director Management For For 4(b) Re-elect Maeve Carton as Director Management For For 4(c) Re-elect Nicky Hartery as Director Management For For 4(d) Re-elect Patrick Kennedy as Director Management For For 4(e) Re-elect Donald McGovern Jr. as Director Management For For 4(f) Re-elect Heather Ann McSharry as Director Management For For 4(g) Re-elect Albert Manifold as Director Management For For 4(h) Re-elect Senan Murphy as Director Management For For 4(i) Elect Gillian Platt as Director Management For For 4(j) Re-elect Lucinda Riches as Director Management For For 4(k) Re-elect Henk Rottinghuis as Director Management For For 4(l) Re-elect William Teuber Jr. as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Reappoint Ernst & Young as Auditors Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise Reissuance of Treasury Shares Management For For 12 Approve Scrip Dividend Management For For DEUTSCHE LUFTHANSA AG Meeting Date:MAY 05, 2017 Record Date: Meeting Type:ANNUAL Ticker:LHA Security ID:D1908N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify PricewaterhouseCoopers GmbH as Auditors for Fiscal 2017 Management For For DIGITAL CHINA HOLDINGS LIMITED Meeting Date:OCT 25, 2016 Record Date:OCT 21, 2016 Meeting Type:SPECIAL Ticker:861 Security ID:G2759B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Subscription Agreement and Related Transactions Management For Against ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For ENI S.P.A. Meeting Date:APR 13, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ENI Security ID:T3643A145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Did Not Vote 5.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 6 Elect Emma Marcegaglia as Board Chair Shareholder None For 7 Approve Remuneration of Directors Shareholder None For 8.1 Slate Submitted by the Ministry of the Economy and Finance Shareholder None Against 8.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 9 Appoint Chair of the Board of Statutory Auditors Shareholder None For 10 Approve Internal Auditors' Remuneration Shareholder None For 11 Approve Restricted Stock Plan; Authorize Reissuance of Treasury Shares to Service Restricted Stock Plan Management For For 12 Approve Remuneration Policy Management For For FIRST RESOURCES LTD. Meeting Date:APR 28, 2017 Record Date: Meeting Type:ANNUAL Ticker:EB5 Security ID:Y2560F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Ciliandra Fangiono as Director Management For For 4 Elect Hee Theng Fong as Director Management For Against 5 Elect Tan Seow Kheng as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For GREATVIEW ASEPTIC PACKAGING CO LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:468 Security ID:G40769104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Bi Hua, Jeff as Director Management For For 3a2 Elect Hong Gang as Director Management For For 3a3 Elect Behrens Ernst Hermann as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For For 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HANA FINANCIAL GROUP INC. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A086790 Security ID:Y29975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Yoon Jong-nam as Outside Director Management For For 2.2 Elect Park Moon-kyu as Outside Director Management For For 2.3 Elect Song Ki-jin as Outside Director Management For For 2.4 Elect Kim In-bae as Outside Director Management For For 2.5 Elect Yoon Sung-bock as Outside Director Management For For 2.6 Elect Chah Eun-young as Outside Director Management For For 2.7 Elect Kim Byoung-ho as Inside Director Management For For 2.8 Elect Ham Young-joo as Inside Director Management For For 3 Elect Yang Won-keun as Outside Director to Serve as Audit Committee Member Management For For 4.1 Elect Yoon Jong-nam as Members of Audit Committee Management For For 4.2 Elect Park Moon-kyu as Members of Audit Committee Management For For 4.3 Elect Yoon Sung-bock as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HEIDELBERGCEMENT AG Meeting Date:MAY 10, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:HEI Security ID:D31709104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 3.1 Approve Discharge of Management Board Member Bernd Scheifele for Fiscal 2016 Management For For 3.2 Approve Discharge of Management Board Member Dominik von Achten for Fiscal 2016 Management For For 3.3 Approve Discharge of Management Board Member Daniel Gauthier for Fiscal 2016 Management For For 3.4 Approve Discharge of Management Board Member Kevin Gluskie for Fiscal 2016 Management For For 3.5 Approve Discharge of Management Board Member Hakan Gurdal for Fiscal 2016 Management For For 3.6 Approve Discharge of Management Board Member Andreas Kern for Fiscal 2016 Management For For 3.7 Approve Discharge of Management Board Member Jon Morrish for Fiscal 2016 Management For For 3.8 Approve Discharge of Management Board Member Lorenz Naeger for Fiscal 2016 Management For For 3.9 Approve Discharge of Management Board Member Albert Scheuer for Fiscal 2016 Management For For 4.1 Approve Discharge of Supervisory Board Member Fritz-Juergen Heckmann for Fiscal 2016 Management For For 4.2 Approve Discharge of Supervisory Board Member Heinz Schmitt for Fiscal 2016 Management For For 4.3 Approve Discharge of Supervisory Board Member Josef Heumann for Fiscal 2016 Management For For 4.4 Approve Discharge of Supervisory Board Member Gabriele Kailing for Fiscal 2016 Management For For 4.5 Approve Discharge of Supervisory Board Member Hans Georg Kraut for Fiscal 2016 Management For For 4.6 Approve Discharge of Supervisory Board Member Ludwig Merckle for Fiscal 2016 Management For For 4.7 Approve Discharge of Supervisory Board Member Tobias Merckle for Fiscal 2016 Management For For 4.8 Approve Discharge of Supervisory Board Member Alan James Murray for Fiscal 2016 Management For For 4.9 Approve Discharge of Supervisory Board Member Juergen Schneider for Fiscal 2016 Management For For 4.10 Approve Discharge of Supervisory Board Member Werner Schraeder for Fiscal 2016 Management For For 4.11 Approve Discharge of Supervisory Board Member Frank-Dirk Steininger for Fiscal 2016 Management For For 4.12 Approve Discharge of Supervisory Board Member Stephan Wehning for Fiscal 2016 Management For For 4.13 Approve Discharge of Supervisory Board Member Marion Weissenberger-Eibl for Fiscal 2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2017 Management For For HERO MOTOCORP LTD. Meeting Date:SEP 23, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:500182 Security ID:Y3194B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect Suman Kant Munjal as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Paul Bradford as Independent Director Management For Against 6 Approve Reappointment and Remuneration of Pawan Munjal as Chairman, Managing Director & CEO Management For For 7 Approve Appointment and Remuneration of Vikram Sitaram Kasbekar as Head of Operations & Supply Chain Management For For 8 Approve Remuneration of Cost Auditors Management For For HEWLETT PACKARD ENTERPRISE COMPANY Meeting Date:MAR 22, 2017 Record Date:JAN 23, 2017 Meeting Type:ANNUAL Ticker:HPE Security ID:42824C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel Ammann Management For For 1b Elect Director Marc L. Andreessen Management For For 1c Elect Director Michael J. Angelakis Management For For 1d Elect Director Leslie A. Brun Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Klaus Kleinfeld Management For For 1g Elect Director Raymond J. Lane Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Raymond E. Ozzie Management For For 1j Elect Director Gary M. Reiner Management For For 1k Elect Director Patricia F. Russo Management For For 1l Elect Director Lip-Bu Tan Management For Against 1m Elect Director Margaret C. Whitman Management For For 1n Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For HILONG HOLDING LTD. Meeting Date:JUN 23, 2017 Record Date:JUN 16, 2017 Meeting Type:ANNUAL Ticker:01623 Security ID:G4509G105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Zhang Shuman as Director Management For For 3b Elect Yuan Pengbin as Director Management For For 3c Elect Li Huaiqi as Director Management For Against 3d Elect Wong Man Chung Francis as Director Management For Against 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HYUNDAI MOBIS CO. Meeting Date:JUL 07, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lim Young-deuk as Inside Director Management For For HYUNDAI MOBIS CO. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IHI CORPORATION Meeting Date:JUN 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7013 Security ID:J2398N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Saito, Tamotsu Management For For 1.2 Elect Director Mitsuoka, Tsugio Management For For 1.3 Elect Director Sekido, Toshinori Management For For 1.4 Elect Director Terai, Ichiro Management For For 1.5 Elect Director Otani, Hiroyuki Management For For 1.6 Elect Director Mochizuki, Mikio Management For For 1.7 Elect Director Shikina, Tomoharu Management For For 1.8 Elect Director Kuwata, Atsushi Management For For 1.9 Elect Director Fujiwara, Taketsugu Management For For 1.10 Elect Director Kimura, Hiroshi Management For For 1.11 Elect Director Yamada, Takeshi Management For For 1.12 Elect Director Awai, Kazuki Management For For 1.13 Elect Director Ishimura, Kazuhiko Management For For 1.14 Elect Director Tanaka, Yayoi Management For For 2.1 Appoint Statutory Auditor Suga, Taizo Management For For 2.2 Appoint Statutory Auditor Yatsu, Tomomi Management For For 3 Approve Compensation Ceiling for Directors Management For For 4 Approve Trust-Type Equity Compensation Plan Management For For 5 Approve Reverse Stock Split to Comply with Exchange Mandate and Decrease Authorized Capital in Connection with Reverse Stock Split Management For For INDUSTRIAS PENOLES S.A.B DE C.V. Meeting Date:APR 25, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:PE&OLES * Security ID:P55409141 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Board's Report Management For For 1.2 Accept CEO's Report and Auditors' Opinion Management For For 1.3 Approve Individual and Consolidated Financial Statements Management For For 1.4 Accept Report on Principal Policies and Accounting Criteria and Information Management For For 1.5 Accept Audit and Corporate Practices Committees' Report Management For For 2 Approve Allocation of Income Management For For 3 Set Aggregate Nominal Amount of Share Repurchase Reserve Management For For 4 Elect or Ratify Directors; Verify Director's Independence Classification; Approve Their Respective Remuneration Management For Against 5 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For Against 6 Appoint Legal Representatives Management For For 7 Approve Minutes of Meeting Management For For ING GROEP NV Meeting Date:MAY 08, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E595 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Announcements on Sustainability Management None None 2c Receive Report of Supervisory Board (Non-Voting) Management None None 2d Discuss Remuneration Report Management None None 2e Adopt Financial Statements and Statutory Reports Management For For 3a Receive Explanation on Profit Retention and Distribution Policy Management None None 3b Approve Dividends of EUR 0.66 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Receive Information on Deferral Period in the Remuneration Policy for Members of the Executive Board Management None None 5b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 6a Reelect Ralph Hamers to Management Board Management For For 6b Elect Steven van Rijswijk to Management Board Management For For 6c Elect Koos Timmermans to Management Board Management For For 7a Reelect Hermann-Josef Lamberti to Supervisory Board Management For For 7b Reelect Robert Reibestein to Supervisory Board Management For For 7c Reelect Jeroen van der Veer to Supervisory Board Management For For 7d Elect Jan Peter Balkenende to Supervisory Board Management For For 7e Elect Margarete Haase to Supervisory Board Management For For 7f Elect Hans Wijers to Supervisory Board Management For For 8a Authorize Issuance of Shares with Preemptive Rights up to 40 Percent of the Issued Share Capital Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Other Business (Non-Voting) Management None None JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For KB FINANCIAL GROUP INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A105560 Security ID:Y46007103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hong as Non-Independent Non-Executive Director Management For For 3.2 Elect Choi Young-hwi as Outside Director Management For For 3.3 Elect Yoo Suk-ryul as Outside Director Management For For 3.4 Elect Lee Byung-nam as Outside Director Management For For 3.5 Elect Park Jae-ha as Outside Director Management For For 3.6 Elect Kim Eunice Kyonghee as Outside Director Management For For 3.7 Elect Stuart B. Solomon as Outside Director Management For For 4 Elect Han Jong-soo as Director to serve as Audit Committee member Management For For 5.1 Elect Yoo Suk-ryul as Members of Audit Committee Management For For 5.2 Elect Park Jae-ha as Members of Audit Committee Management For For 5.3 Elect Kim Eunice Kyonghee as Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KINGFISHER PLC Meeting Date:JUN 13, 2017 Record Date:JUN 09, 2017 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andy Cosslett as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Pascal Cagni as Director Management For For 7 Re-elect Clare Chapman as Director Management For For 8 Re-elect Anders Dahlvig as Director Management For For 9 Re-elect Rakhi Goss-Custard as Director Management For For 10 Re-elect Veronique Laury as Director Management For For 11 Re-elect Mark Seligman as Director Management For For 12 Re-elect Karen Witts as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Adopt New Articles of Association Management For For L'OCCITANE INTERNATIONAL S.A. Meeting Date:SEP 28, 2016 Record Date:SEP 21, 2016 Meeting Type:ANNUAL Ticker:973 Security ID:L6071D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Valerie Irene Amelie Monique Bernis as Director Management For For 3.2 Elect Pierre Maurice Georges Milet as Director Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against 5 Renew Appointment of PricewaterhouseCoopers as Statutory Auditor Management For For 6 Re-appoint PricewaterhouseCoopers as External Auditor Management For For 7A Adopt Share Option Plan 2016 Management For Against 7B Adopt Free Share Plan 2016 Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Approve Discharge of Directors Management For For 10 Approve Discharge of Statutory Auditors Management For For 11 Approve PricewaterhouseCoopers' Remuneration Management For For 12 Approve Renewal of the Share Capital Authorization of the Company Management For For MAHANAGAR GAS LIMITED Meeting Date:SEP 26, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:539957 Security ID:ADPV34965 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect Ashutosh Karnatak as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Adopt New Articles of Association Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Reelect Santosh Kumar as Independent Director Management For For 8 Reelect Arun Balakrishnan as Independent Director Management For For 9 Elect Akhil Mehrotra as Director Management For For 10 Approve Commission Remuneration to Non-Executive Directors Management For For 11 Approve Related Party Transactions Management For For MARKS AND SPENCER GROUP PLC Meeting Date:JUL 12, 2016 Record Date:JUL 08, 2016 Meeting Type:ANNUAL Ticker:MKS Security ID:G5824M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrew Fisher as Director Management For For 5 Re-elect Vindi Banga as Director Management For For 6 Re-elect Alison Brittain as Director Management For For 7 Re-elect Patrick Bousquet-Chavanne as Director Management For For 8 Re-elect Miranda Curtis as Director Management For For 9 Re-elect Andy Halford as Director Management For For 10 Re-elect Steve Rowe as Director Management For For 11 Re-elect Richard Solomons as Director Management For For 12 Re-elect Robert Swannell as Director Management For For 13 Re-elect Laura Wade-Gery as Director Management For For 14 Re-elect Helen Weir as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 21 Authorise EU Political Donations and Expenditure Management For For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK KGAA Meeting Date:APR 28, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 56.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Affiliation Agreements with Subsidiaries Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 22, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Dennis M. Nally Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For For 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 8 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against NAVISTAR INTERNATIONAL CORPORATION Meeting Date:FEB 14, 2017 Record Date:DEC 19, 2016 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy A. Clarke Management For For 1.2 Elect Director Jose Maria Alapont Management For For 1.3 Elect Director Stephen R. D'Arcy Management For For 1.4 Elect Director Vincent J. Intrieri Management For For 1.5 Elect Director Stanley A. McChrystal Management For For 1.6 Elect Director Samuel J. Merksamer Management For For 1.7 Elect Director Mark H. Rachesky Management For For 1.8 Elect Director Michael F. Sirignano Management For For 1.9 Elect Director Dennis A. Suskind Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For NEWOCEAN ENERGY HOLDINGS LTD. Meeting Date:JUN 02, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:342 Security ID:G6469T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Cheung Kwan Hung, Anthony as Director Management For For 3b Elect Chan Yuk Wai, Benedict as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against NISSAN MOTOR CO. LTD. Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:7201 Security ID:J57160129 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 24 Management For For 2.1 Elect Director Carlos Ghosn Management For Against 2.2 Elect Director Saikawa, Hiroto Management For Against 2.3 Elect Director Greg Kelly Management For For 2.4 Elect Director Sakamoto, Hideyuki Management For For 2.5 Elect Director Matsumoto, Fumiaki Management For For 2.6 Elect Director Nakamura, Kimiyasu Management For For 2.7 Elect Director Shiga, Toshiyuki Management For For 2.8 Elect Director Jean-Baptiste Duzan Management For For 2.9 Elect Director Bernard Rey Management For For 3 Appoint Statutory Auditor Guiotoko, Celso Management For For NN GROUP NV Meeting Date:JUN 01, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:NN Security ID:N64038107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2016 Management None None 3 Discuss Remuneration Policy 2016 Management None None 4a Adopt Financial Statements 2016 Management For For 4b Receive Explanation on Company's Reserves and Dividend Policy Management None None 4c Approve Dividends of EUR 1.55 Per Share Management For For 5a Approve Discharge of Executive Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Announce Intention to Reappoint Lard Friese to Executive Board Management None None 7 Discussion of Supervisory Board Profile Management None None 8a Elect Robert Ruijter to Supervisory Board Management For For 8b Elect Clara Streit to Supervisory Board Management For For 9a Approve Remuneration of Supervisory Board Management For For 9b Approve Increase Maximum Ratio Between Fixed and Variable Components of Remuneration Management For For 10 Amend Articles of Association Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 11b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Cancellation of Repurchased Shares Up to 20 Percent of Issued Share Capital Management For For 14 Other Business (Non-Voting) Management None None OBEROI REALTY LTD. Meeting Date:AUG 19, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:533273 Security ID:Y6424D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend as Final Dividend Management For For 3 Reelect Saumil Daru as Director Management For For 4 Approve P. Raj & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Approve Borrowings from Vikas Oberoi Management For For 7 Authorize Issuance of Non-Convertible Debentures Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For OMRON CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:6645 Security ID:J61374120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 34 Management For For 2 Amend Articles to Clarify Director Authority on Shareholder Meetings - Amend Provisions on Director Titles Management For For 3.1 Elect Director Tateishi, Fumio Management For For 3.2 Elect Director Yamada, Yoshihito Management For For 3.3 Elect Director Miyata, Kiichiro Management For For 3.4 Elect Director Nitto, Koji Management For For 3.5 Elect Director Ando, Satoshi Management For For 3.6 Elect Director Kobayashi, Eizo Management For For 3.7 Elect Director Nishikawa, Kuniko Management For For 3.8 Elect Director Kamigama, Takehiro Management For For 4 Appoint Statutory Auditor Kunihiro, Tadashi Management For For 5 Appoint Alternate Statutory Auditor Watanabe, Toru Management For For 6 Approve Annual Bonus Management For For 7 Approve Trust-Type Equity Compensation Plan Management For For ORACLE CORPORATION Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Renee J. James Management For For 1.12 Elect Director Leon E. Panetta Management For For 1.13 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For ORIGIN ENERGY LTD. Meeting Date:OCT 19, 2016 Record Date:OCT 17, 2016 Meeting Type:ANNUAL Ticker:ORG Security ID:Q71610101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Gordon Cairns as Director Management For For 3 Elect Bruce Morgan as Director Management For For 4 Approve Remuneration Report Management For For 5 Approve the Grant of Performance Share Rights and Options to Grant King, Managing Director of the Company Management For For 6 Approve the Renewal of the Proportional Takeover Provisions Management For For PETROFAC LTD Meeting Date:MAY 11, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:PFC Security ID:G7052T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Jane Sadowsky as Director Management For For 6 Elect Alastair Cochran as Director Management For For 7 Re-elect Rijnhard van Tets as Director Management For For 8 Re-elect Thomas Thune Andersen as Director Management For For 9 Re-elect Andrea Abt as Director Management For For 10 Re-elect Matthias Bichsel as Director Management For For 11 Re-elect Rene Medori as Director Management For For 12 Re-elect George Pierson as Director Management For For 13 Re-elect Ayman Asfari as Director Management For For 14 Re-elect Marwan Chedid as Director Management For For 15 Reappoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:AUG 04, 2016 Record Date:JUL 15, 2016 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For 2 Consolidate Bylaws Management For For 3 Elect Director Management For For 4 Grant Waiver to Nelson Luiz Costa Silva in Order to Hold an Executive Position Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:NOV 30, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Marcelo Mesquita de Siqueira Filho as Director Appointed by Minority Shareholder Shareholder None For 2 Approve Sale of 90 Percent of Shares of Nova Transportadora do Sudeste - NTS (NTS) Management For For 3 Waive Petrobras' Preemptive Rights to Subscribe Convertible Debentures to be Issued by Nova Transportadora do Sudeste - NTS (NTS) Management For For 4 Amend Articles Management For For 5 Consolidate Bylaws Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JAN 31, 2017 Record Date:JAN 10, 2017 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Liquigas Distribuidora S.A. Management For For 2 Approve Sale of PetroquimicaSuape and CITEPE Management For For PFIZER INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Joseph J. Echevarria Management For For 1.5 Elect Director Frances D. Fergusson Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director James M. Kilts Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against 6 Amend Bylaws - Call Special Meetings Shareholder Against For 7 Require Independent Board Chairman Shareholder Against Against PT MATAHARI DEPARTMENT STORE TBK Meeting Date:APR 26, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:LPPF Security ID:Y7139L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Discharge of Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect Directors and Commissioners and Approve Their Remuneration Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 29, 2017 Record Date:FEB 09, 2017 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2016 Performance Results and 2017 Work Plan of the Company Management None None 2 Approve Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Ampon Kittiampon as Director Management For For 6.2 Elect Twarath Sutabutr as Director Management For For 6.3 Elect Tevin Vongvanich as Director Management For For 6.4 Elect Somporn Vongvuthipornchai as Director Management For For 6.5 Elect Kulit Sombatsiri as Director Management For For PTT GLOBAL CHEMICAL PUBLIC CO., LTD. Meeting Date:APR 05, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:PTTGC Security ID:Y7150W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Company's Operation Report and Approve Financial Statements Management For For 2 Approve Allocation of Income and Dividend Payment Management For For 3.1 Elect Prasert Bunsumpun as Director Management For For 3.2 Elect Amnuay Preemonwong as Director Management For For 3.3 Elect Auttapol Rerkpiboon as Director Management For For 3.4 Elect Sarun Rungkasiri as Director Management For For 3.5 Elect Praphon Wongtharua as Director Management For For 4 Approve Remuneration of Directors Management For For 5 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Purchase and Sale of Shares, Acceptance of Transfer of Rights and Obligation under the Shareholders Agreements and Loan Agreements, and the Transfer of the Projects' Study Results Management For For 7 Other Business Management For Against QUANTA COMPUTER INC. Meeting Date:JUN 16, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:2382 Security ID:Y7174J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Other Business Management None Against ROCKWELL COLLINS, INC. Meeting Date:FEB 02, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris A. Davis Management For For 1.2 Elect Director Ralph E. Eberhart Management For For 1.3 Elect Director David Lilley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROCKWELL COLLINS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:G7690A118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANOFI Meeting Date:MAY 10, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:F5548N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 18 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 19 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 21 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Amend Article 11 of Bylaws Re: Board of Directors Management For For 25 Authorize Filing of Required Documents/Other Formalities Management For For SHANDONG WEIGAO GROUP MEDICAL POLYMER CO., LTD. Meeting Date:JUN 12, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:1066 Security ID:Y76810103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For SHANDONG WEIGAO GROUP MEDICAL POLYMER CO., LTD. Meeting Date:JUN 12, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1066 Security ID:Y76810103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Audited Consolidated Financial Statements Management For For 2 Approve 2016 Report of the Board of Directors Management For For 3 Approve 2016 Report of the Supervisory Committee Management For For 4 Approve Final Dividend Management For For 5 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Fix Remuneration of Directors, Supervisors and Senior Management Management For For 7 Elect Zhang Hua Wei as Director Management For For 8 Elect Wang Yi as Director Management For For 9 Elect Zhou Shu Hua as Director Management For Against 10 Elect Bi Dong Mei as Supervisor Management For For 11 Elect Chen Xiao Yun as Supervisor Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Authorize Repurchase of Issued H Share Capital Management For For 14 Amend Articles of Association Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 11, 2016 Meeting Type:SPECIAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhou Jun as Director Management For For 2 Amend Articles of Association Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:JUN 23, 2017 Record Date:JUN 14, 2017 Meeting Type:ANNUAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Annual Report Management For For 4 Approve 2016 Final Accounts Report Management For For 5 Approve 2017 Financial Budget Management For For 6 Approve 2016 Profit Distribution Plan Management For For 7 Approve Proposal Regarding Payment of Auditor's Fees for 2016 Management For For 8 Approve Auditors Management For For 9 Approve Proposal Regarding External Guarantees for 2017 Management For For 10 Approve Amendments to the Commitment Regarding the Shares Held by Employees and the Employee Share Ownership Committee Management For For 11 Approve Issuance of Debt Financing Products Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SIEMENS AG Meeting Date:FEB 01, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:SIE Security ID:826197501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015/2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.60 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015/2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015/2016 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2016/2017 Management For For SILVER WHEATON CORP. Meeting Date:MAY 10, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SLW Security ID:828336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director George L. Brack Management For For a2 Elect Director John A. Brough Management For For a3 Elect Director R. Peter Gillin Management For For a4 Elect Director Chantal Gosselin Management For For a5 Elect Director Douglas M. Holtby Management For For a6 Elect Director Charles A. Jeannes Management For For a7 Elect Director Eduardo Luna Management For For a8 Elect Director Randy V. J. Smallwood Management For For b Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For c Change Company Name to Wheaton Precious Metals Corp. Management For For d Advisory Vote on Executive Compensation Approach Management For For SINOPHARM GROUP CO., LTD. Meeting Date:OCT 18, 2016 Record Date:SEP 15, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Restricted Share Incentive Scheme Management For Against 2 Elect Ma Ping as Director and Authorize Board to Fix His Remuneration Management For For SINOPHARM GROUP CO., LTD. Meeting Date:DEC 30, 2016 Record Date:NOV 29, 2016 Meeting Type:SPECIAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Accounts Receivable Asset-backed Securities in the PRC and Related Transactions Management For For SINOPHARM GROUP CO., LTD. Meeting Date:JUN 30, 2017 Record Date:MAY 29, 2017 Meeting Type:ANNUAL Ticker:1099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements of the Company and Its Subsidiaries and the Auditors' Report Management For For 4 Approve Profit Distribution Plan and Payment of Final Dividend Management For For 5 Approve Ernst & Young Hua Ming LLP as the Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Ernst & Young as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Authorize Supervisory Committee to Fix Remuneration of Supervisors Management For For 9 Authorize Board to Approve Guarantees in Favor of Third Parties Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SOFTBANK GROUP CORP. Meeting Date:JUN 21, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 22 Management For For 2.1 Elect Director Son, Masayoshi Management For For 2.2 Elect Director Miyauchi, Ken Management For For 2.3 Elect Director Ronald Fisher Management For For 2.4 Elect Director Marcelo Claure Management For For 2.5 Elect Director Rajeev Misra Management For For 2.6 Elect Director Simon Segars Management For For 2.7 Elect Director Yun Ma Management For For 2.8 Elect Director Yanai, Tadashi Management For For 2.9 Elect Director Nagamori, Shigenobu Management For For 2.10 Elect Director Mark Schwartz Management For For 2.11 Elect Director Yasir O. Al-Rumayyan Management For For 3.1 Appoint Statutory Auditor Suzaki, Masato Management For For 3.2 Appoint Statutory Auditor Uno, Soichiro Management For For 3.3 Appoint Statutory Auditor Kubokawa, Hidekazu Management For For 4 Approve Stock Option Plan Management For For TORRENT PHARMACEUTICALS LTD Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500420 Security ID:Y8896L148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Samir Mehta as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:MAY 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:F92124100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For Against 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For UBS GROUP AG Meeting Date:MAY 04, 2017 Record Date: Meeting Type:ANNUAL Ticker:UBSG Security ID:H892U1882 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-Binding) Management For For 2 Approve Allocation of Income and Dividends of CHF 0.60 per Share from Capital Contribution Reserves Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Variable Remuneration of Executive Committee in the Amount of CHF 71.9 Million Management For For 5 Approve Maximum Fixed Remuneration of Executive Committee in the Amount of CHF 31.5 Million Management For For 6.1a Reelect Axel Weber as Director and Board Chairman Management For For 6.1b Reelect Michel Demare as Director Management For For 6.1c Reelect David Sidwell as Director Management For For 6.1d Reelect Reto Francioni as Director Management For For 6.1e Reelect Ann Godbehere as Director Management For For 6.1f Reelect William Parrett as Director Management For For 6.1g Reelect Isabelle Romy as Director Management For For 6.1h Reelect Robert Scully as Director Management For For 6.1i Reelect Beatrice Weder di Mauro as Director Management For For 6.1j Reelect Dieter Wemmer as Director Management For For 6.2 Elect Julie Richardson as Director Management For For 6.3.1 Appoint Ann Godbehere as Member of the Compensation Committee Management For For 6.3.2 Appoint Michel Demare as Member of the Compensation Committee Management For For 6.3.3 Appoint Reto Francioni as Member of the Compensation Committee Management For For 6.3.4 Appoint William Parrett as Member of the Compensation Committee Management For For 7 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 14 Million Management For For 8.1 Designate ADB Altorfer Duss & Beilstein AG as Independent Proxy Management For For 8.2 Ratify Ernst & Young AG as Auditors Management For For 9 Transact Other Business (Voting) Management For Against UCB SA Meeting Date:APR 27, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UCB Security ID:B93562120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Report (Non-Voting) Management None None 2 Receive Auditors' Report (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements, Allocation of Income, Including Dividends of EUR 1.15 per Share Management For For 5 Approve Remuneration Report Management For For 6 Approve Discharge of Directors Management For For 7 Approve Discharge of Auditors Management For For 8.1a Reelect Viviane Monges as Director Management For For 8.1b Indicate Viviane Monges as Independent Board Member Management For For 8.2a Reelect Albrecht De Graeve as Director Management For For 8.2b Indicate Albrecht De Graeve as Independent Board Member Management For For 8.3 Elect Roch Doliveux as Director Management For For 9.1 Approve Restricted Stock Plan Re: Issuance of 1,054,000 Restricted Shares Management For For 9.2 Amend US Employee Stock Purchase Plan Management For For 10 Approve Change-of-Control Clause Re : EMTN Program Management For For UNICREDIT SPA Meeting Date:JAN 12, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:UCG Security ID:T960AS101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase with Preemptive Rights Management For For 2 Approve Share Consolidation Management For For 1.1 Elect Jean Pierre Mustier as Director Management For For 1.2 Elect Sergio Balbinot as Director Management For For 1.3 Elect Martha Dagmar Bockenfeld as Director Management For For UNICREDIT SPA Meeting Date:APR 20, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:UCG Security ID:T9T23L584 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve 2017 Group Incentive System Management For For 4 Approve Long-Term Incentive Plan 2017-2019 Management For For 5 Approve Severance Payments Policy Management For For 6 Approve Remuneration Policy Management For For 1 Authorize Board to Increase Capital to Service 2016 Incentive Plan Management For For 2 Authorize Board to Increase Capital to Service 2017 Incentive Plan and LTI Plan 2017-2019 Management For For UNIPRES CORP. Meeting Date:JUN 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:5949 Security ID:J9440G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 27.5 Management For For 2.1 Elect Director Yoshizawa, Masanobu Management For For 2.2 Elect Director Asahi, Shigeru Management For For 2.3 Elect Director Shizuta, Atsushi Management For For 2.4 Elect Director Watanabe, Toshiya Management For For 2.5 Elect Director Shimada, Yoshiaki Management For For VINDA INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 07, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:3331 Security ID:G9361V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Carl Fredrik Stenson Rystedt as Director Management For For 3b Elect Yu Yi Fang as Director Management For For 3c Elect Johann Christoph Michalski as Director Management For For 3d Elect Kam Robert as Director Management For For 3e Elect Wong Kwai Huen, Albert as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For Against 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against WEICHAI POWER CO., LTD. Meeting Date:OCT 31, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:2338 Security ID:Y9531A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For For 2 Approve Provision of General Services and Labour Services by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps Management For For 3 Approve Supply and or Connection of Utilities by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps Management For For 4 Approve Purchase of Diesel Engine Parts and Components and Related Products and Processing Services by the Company from Weichai Holdings Including the Relevant Supplemental Agreement and New Caps Management For For 5 Approve Sale of Diesel Engines, Diesel Engine Parts and Components, Semi-finished Products and Related Products and Provision of Processing Services by the Company to Weichai Holdings Including the Relevant Supplemental Agreement and New Caps Management For For 6 Approve Purchase of Diesel Engine Parts and Components, Diesel Engines and Related Products and Processing and Labour Services by the Company from Weichai Heavy Machinery Including the Relevant Supplemental Agreement and New Caps Management For For 7 Approve Application of the Loan and Grant of the Guarantee by the Company to Weichai Power Hong Kong International Development Co., Limited Management For For WEICHAI POWER CO., LTD. Meeting Date:FEB 08, 2017 Record Date:JAN 09, 2017 Meeting Type:SPECIAL Ticker:2338 Security ID:Y9531A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger and Absorption of Weichai Power Hydraulic Technology Co., Ltd. Management For For 2 Approve Merger and Absorption of Weichai (Weifang) Medium-duty Diesel Engine Co., Ltd. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Opportunities Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
